Citation Nr: 0737415	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
right inguinal hernia repair.

4.  Entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003.

The issues of entitlement to increased ratings for 
hypertension and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Right inguinal hernia residuals are manifested by a 
history of three surgical repairs.  

2.  The veteran's right testicle atrophy is currently 
manifested by an absent right testicle, with a normal left 
testicle.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
left inguinal hernia residuals have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7 4.10, 4.114, Diagnostic Code 7338 (2007).  

2.  The criteria for a compensable disability rating for 
atrophy of the right testicle have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 4.10, 4.115b, 
Diagnostic Code 7523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a letter dated in April 2003, prior to the adjudication of 
the claims on appeal, the RO advised the claimant of the 
information necessary to substantiate the increased rating 
claims.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  
He was informed of his and VA's respective duties for 
obtaining evidence.  In March 2006, he was provided 
information regarding assigned ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
in April 2006, he was sent a letter that informed him of the 
information necessary to substantiate the increased rating 
claims; of his and VA's respective duties for obtaining 
evidence; told him to provide any relevant evidence in his 
possession; and provided information regarding assigned 
ratings and effective dates.  The case was readjudicated by 
means of an October 2006 SSOC; thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records and VA records have been obtained, as have 
all post-service treatment records identified by the veteran.  
He was afforded a VA examination in April 2003.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  He has not 
contended, nor does the evidence otherwise indicate that his 
postoperative inguinal hernia or atrophic right testicle has 
worsened since that examination.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Increased Ratings

The veteran contends that his postoperative right inguinal 
hernia residuals and right testicle atrophy are more 
disabling than reflected by the currently assigned 
evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service medical records show that during service, the veteran 
underwent surgical repair of a right inguinal hernia in 1966, 
1973, and 1974.  He also developed an atrophic right testicle 
as a result of the inguinal hernia and surgeries.  He did not 
experience any recurrence of the hernia after the third 
surgery.

After service, medical records dated from 2001 to 2004 do not 
show any treatment for the inguinal hernia residuals.  In 
October 2003, he began receiving testosterone injections.  

On a VA surgical examination in April 2003, examination of 
the scrotum revealed no recurrent hernias, and a missing 
testicle on the right.  The left testicle was small, soft, 
and normal.  The following day, the examiner added another 
note, observing that neither he nor the veteran was aware of 
the reasons for the examination.  He said examination 
revealed the absence of a the right testicle, and the left 
testicle was small and relatively normal.  It was 
asymptomatic and not causing him any problems, and he was 
discharging the veteran from the surgical clinic.  A VA 
genitourinary examination in April 2003 disclosed that the 
veteran had an atrophic right testicle and a normal-appearing 
left testicle.  No hernias were present.  

A noncompensable evaluation is warranted for an inguinal 
hernia which is small, reducible, or without true hernia 
protrusion, or for a not operated but remediable inguinal 
hernia.  A 10 percent evaluation is appropriate for a 
recurrent postoperative inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is warranted for a small, postoperative 
recurrent inguinal hernia, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible.  A 60 
percent evaluation is warranted for a large, postoperative 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The veteran's postoperative hernia, which has not recurred 
since his third surgery, does not appear to clearly fit into 
any of these diagnostic categories.  On the one hand, the 
criteria for a noncompensable rating seem to contemplate the 
presence of a current hernia.  On the other hand, all hernias 
identified as "postoperative" are rated compensable.  In 
this case, the veteran had recurrent inguinal hernias in 
service, necessitating three surgeries, but he has not had 
any recurrences since the third surgery.  However, in view of 
his three major surgeries in service, it cannot be 
characterized as "not operated."  

In evaluating the veteran's claim, if a question as to which 
of two evaluations to apply is presented, and the disability 
picture more nearly approximates the criteria required for 
the next higher rating, the higher rating will be assigned.  
38 C.F.R. § 4.7.  The facts of this case appear to fall 
squarely between a noncompensable and a 10 percent rating.  
He had multiple recurrences of an inguinal hernia in service, 
and underwent three surgeries, which resulted in atrophy of 
his right testicle.  (Although this is separately service-
connected, it is mentioned here as an indication of the 
severity of the recurrent hernia in service.)  When there is 
an approximate balance of positive and negative evidence, the 
benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In view of the lack of clarity in the 
diagnostic code as to the appropriate rating for the 
veteran's residuals, as well as the three major surgeries 
necessitated in service, the Board finds that an approximate 
balance of the evidence is present, and that his residuals 
more closely approximate a "recurrent postoperative inguinal 
hernia which is readily reducible and well supported by a 
truss or belt" than a "not operated but remediable inguinal 
hernia" or a "small" hernia.  As the evidence is in 
equipoise, the benefit-of-the-doubt is for application, and a 
10 percent rating, but no higher, is warranted for 
postoperative residuals of a recurrent inguinal hernia.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As to the right testicle atrophy, the veteran's service-
connected right testicle disorder has been rated by the RO as 
noncompensably disabling under Diagnostic Code 7523.  
Diagnostic Code 7523 provides for a noncompensable rating for 
complete atrophy of one testis.  For complete atrophy of both 
testes, a 20 percent rating is assigned.  38 C.F.R. § 4.115b, 
Code 7523.  (He is separately in receipt of special monthly 
compensation based on the loss of use of a creative organ.  
See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).)

While the veteran's right testicle is shown to be completely 
atrophied, the left testicle is normal.  Although noted to be 
"small but relatively normal" by one examiner in April 
2003, this was the day after the  examination itself; at the 
time of the examination, he described it as small, soft, and 
normal.  The genitourinary examiner several days later also 
described the left testicle as normal.  Moreover, even if 
small, there is no indication that it is completely 
atrophied.  The veteran has not made any specific complaints 
about this disability.   Thus, the veteran's disability 
picture does not more closely approximate atrophy of both 
testes, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim for a compensable rating for testicular atrophy 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

A 10 percent rating for postoperative right inguinal hernia 
repairs is granted.

A compensable evaluation for atrophy of the right testicle is 
denied.


REMAND

As to the remaining issues, current examinations are 
indicated.  The treatment records since the last VA 
examination for hypertension in April 2003 show that at times 
the veteran has had significantly higher blood pressure 
readings than shown at that time; thus, it cannot be 
concluded, without affording the veteran an opportunity for 
another examination, that the condition has not worsened 
since that examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
addition, since the rating for hypertension depends on the 
predominant blood pressure, treatment records from August 
2004 to the present should be obtained as well.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Similarly, although there were two VA audiology examinations 
performed during the appeal period, one in August 2003, and 
one in February 2004, the latter examination shows findings 
indicative of greater hearing impairment than findings 
demonstrated on the examination only six months earlier.  
Again, it cannot be determined whether the condition has 
further deteriorated since then, or even whether those 
findings represented a normal variation, rather than an 
increase in the severity of the condition.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  In addition, 
with respect to the audiology examination, in a recent 
decision, the Court held that on a VA audiology examination, 
the audiologist must describe the functional effects caused 
by a hearing disability in the final report.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The RO must then review 
that part of the opinion and determine whether an referral 
for extraschedular consideration is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify and authorize 
the release of all records of treatment for 
hypertension from August 2004 to the present.  
Obtain all records for which adequate 
identification and authorization is received.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected hypertension.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, to 
assist the examiner in assessing the 
predominant blood pressure levels.  Any 
studies determined by the examiner to be 
needed in connection with an evaluation of 
the current manifestations and severity of 
any of the condition should be obtained, 
and the results reviewed, prior to the 
final opinion.  All findings should be 
reported in detail, and the examiner 
should provide a rationale for all 
conclusions reached.

3.  Schedule the veteran for a VA audiology 
examination to determine the current 
manifestations and severity of service-
connected bilateral hearing loss.  In 
addition to the puretone thresholds and 
speech discrimination tests required, the 
examiner should describe the functional 
effects caused by a hearing disability in the 
final report.  See Martinak, supra.  The 
complete rationale for this assessment of 
functional impairment should be provided in 
the opinion.  

4.  After the completion of the above 
development, readjudicate the veteran's 
claims on appeal.  With respect to the 
issue of an increased rating for bilateral 
hearing loss, in addition to the schedular 
evaluation, the RO should assess the 
functional effects of the veteran's 
bilateral hearing loss, and determine 
whether the case should be forwarded for 
extraschedular consideration.  See 
Martinak, supra.  If the decision is less 
than a full grant of the benefit sought as 
to any issue, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


